Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The examiner notes that the instant application is a Continuation of 17/035092 and others as listed in paragraph 0014 of the specification.  The cited prior art of record in the parent applications is also “of record” in the instant application by virtue of the Continuation status.  The examiner makes this statement to clarify for the record that the art of record in the parent case is already technically of record in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11, 080,802. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are anticipated by the patented claims.  The pending claims are broader than the allowed and patented claims such that the patented claims anticipate and recite what has been recited in the pending claims albeit in a broader scope.  Because the claims are not the exact same scope, a statutory double patenting rejection would not be proper; however, this issue still necessitates a non-statutory double patenting rejection to be made.
  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	For claim 1, the applicant recites “a data collection device configured to comprising”.  It is not clear what the “configured to” language is attempting to recite.  This renders the claim indefinite.
	For claim 7, the applicant recites:
A computer-based method for pavement defect tracking based on survey data from a data collection device, the data collection device comprising a global navigation satellite system (GNSS) receiver configured to generate location data for the data collection device and an imaging device configured to capture digital imagery, by a pavement defect management computing system comprising…
	
The way the claim is written it is not clear what the “by a pavement defect management computing system” is referring to.  What is by the pavement management system refer to, the image capture, location generation?  The claim does not read well in this regard and is confusing.  Correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of performing a survey on a road for maintenance management purposes so that treatment approaches can be selected.  
For claim 13, the abstract idea is defined by the elements of:
positioning and operating a data collection device at a property, the data collection device comprising a global navigation satellite system (GNSS) receiver configured to generate location data for the data collection device and an imaging device configured to capture digital imagery; 
creating a set of survey data for the property based on positioning and operating of the data collection device at the property, the set of survey data comprising a geographic path of travel of the data collection device at the property and digital imagery of the property, wherein the set of survey data indicates a plurality of pavements defect of the property; 
storing a plurality of different treatment approaches; 
receiving the set of survey data; 29Attorney Docket No. 38776-0032 
for each of the plurality of pavements defects indicated by the set of survey data, determining whether that pavement defect is a linear pavement defect or a polygon pavement defect; 
determining, based on the survey data, one or more characteristics for each of the plurality of pavement defects, wherein the one or more characteristics comprise a defect length for each of the one or more linear pavement defects, and a defect area for each of the one or more polygon pavement defects; 
selecting a treatment approach from the plurality of treatment approaches for each of the plurality of pavement defects, 
wherein for each of the plurality of pavement defects, the selected treatment approach is based at least partially on the one or more characteristics of that pavement defect; and 
visually conveying on a map of the property, geographic locations of each of the plurality of pavement defects

The above limitations are reciting a process by which a human being is positioning and broadly claimed as “using” a device at a property to perform a survey of a road defect (a crack or pothole) so that a treatment approach can be determined (maintenance needed to repair a road).  This represents a certain method of organizing human activity because humans have been surveying and maintaining roads before computers were invented.  Managing the maintenance of roads is an abstract idea. 
The additional elements of the claim amount to the broad recitation to a data collection device and the use of a processor to perform some of the claimed steps.  With respect to the data collection device, while the capability to determine location and to capture digital imagery is recited, the claim only recites that the survey data includes an image so the location determination ability of the device is not part of the claim scope.  The data collection device has been claimed as being used to take an image with a camera.  This is reciting the use of a camera to do what it is designed to do, namely to take an image.  This is using an device in its ordinary and customary fashion, see MPEP 2106.05(f)(2).  The claimed processor is generically recited and is claimed as performing the steps that define the abstract idea.  This does not amount to more than instructing one to practice the abstract idea by using a generically recited computing device with a processor.  This does not provide for integration into a practical application.  The combination of the use of the data collection device to capture an image and using the processor to perform some of the claimed steps does not integrate the judicial exception into a practical application (2nd prong of eligibility test for step 2A), see MPEP 2106.05(f). The claim is simply instructing one to practice the abstract idea by using a generically recited processor and by using a generically recited device to capture an image.  This is not sufficient to render the claim eligible. 
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited processor and using a camera to take an image.  This does not render the claims as being eligible.  See MPEP 2106.05(f) and 2106.05(f)(2).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the MPEP and the issued PEG.  
For claims 14-16, the applicant is further defining the type of data used for the survey data.  This is part of the abstract idea and is just further defining the information per se that is used in the invention (data is part of the abstract idea).  Nothing additional is claimed for consideration that was not already addressed for claim 13.  
For claim 19, the creation of the survey data based on a user positioning and operating the device is part of the abstract idea of the claims.  This is broadly reciting use of the device but not a use in a specific manner that would provide a meaningful limit on the claim scope. Nothing additional is claimed for consideration that was not already addressed for claim 13.  
For claims 17, 20, the generation of a bid package is part of the abstract idea and is reciting a report and/or is reciting a request for quote (bid package) for a service provider to fix the road defects.  Nothing additional is claimed for consideration that was not already addressed for claim 13.  
For claim 18, determining a cost of treatment based on the dimensional detail is also part of the abstract idea of the claims.  Accounting for cost as it relates to the size and details of the road defect is what serves to define the abstract idea of the claims.  
Therefore, claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claim Rejections - 35 USC § 103
Claims 1-7, 9-12, 14-19, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Villalobos et al. (20080082347) in view of Cronin et al. (9416499) and further in view of Gates (4396942).
For claims 1, 3, 4, 7, 9, 10, 13, 15, 16, 19, Villalobos discloses a road defect management system 100 (computer with processor) and method for management of road maintenance and for road defect identification that properties, such as mines and excavation areas.  Disclosed is paragraph 003 is the fact that road defects are known to exist and that they need to be repaired.  Villalobos discloses that survey data is received from a data collection device (the road monitoring equipment and/or sensor devices 80, see paragraph 014).  Paragraph 014 discloses that the collected data can be transmitted, and paragraph 020 clarifies that the transmission is sent to the road management defect system.  Disclosed is that there are service vehicles and/or haul vehicles that are both equipped with road monitoring equipment that is used to collect and provide survey data for a given road, see paragraphs 014, 016 017.  Disclosed in paragraph 017 is that the data collection device includes a satellite navigation receiver in the form of GPS that is used to determine the location of the vehicle and the location of various defects on the road.  GPS is a GNSS receiver as claimed.  Also see paragraph 018 where it is disclosed that the location of the defect is determined using the GPS.  This satisfies the claimed GNSS receiver configured to generate location data for the data collection device.  The location data for the vehicles satisfies the claimed path of travel as the location data indicates the path that the vehicle traveled.  The claimed image device is satisfied by the camera of Villalobos that is disclosed as being used to take images of road conditions, which includes any defects.  See paragraph 014.  The survey data is received by the road defect management system 100 as claimed, see paragraph 020 and 022.  The received data includes imagery from the cameras.  Disclosed is entering data such as the condition of a road, such as the type of defect encountered and the criticality or severity of the defect.  This is disclosed in paragraph 018.  Disclosed is that the defects can be categorized into defect types, such as pot holes, road corrugations, rutting, surface cracks, etc.. The survey data is associated with a path of travel because the data is associated with the vehicle and the road it was travelling and the path it was taking.  The claimed association of the survey data to a path of travel is not requiring any specific type of data as a result of the claimed association.  Villalobos teaches that the defects found on a road can be linear defects such as cracks and/or can be polygon defects such as potholes, see paragraph 018 where the claimed defects are the same that Villalobos is concerned with. Villalobos discloses that after the data regarding the defects is received, the data is used to determine the proper maintenance to be conducted.  Paragraph 028 discloses that the received data may trigger a maintenance operation to be performed.  Also disclosed is that an economic analysis may be conducted to optimize the road maintenance (cost).  Reports are also disclosed as being generated in paragraph 031.  Paragraph 032 discloses that after conducting an analysis of the survey data, recommended road repairs are listed.  This is considered to satisfy the claimed determining of a treatment approach.  Also, in paragraph 033 Villalobos discloses that the survey data is used to prioritize and schedule road maintenance.  The treatment approach can be something as simple as determining whether or not to repair a given defect at the present time, such as is done by the trigger disclosed in paragraph 028.  This is based on the data regarding the road defects.  However, this limitation is also rendered obvious in view of Cronin as is set forth below with respect to the limitation of storing the plurality of treatment approaches in memory.  
Not disclosed by Villalobos is that the roads are paved roads.
Not disclosed by Villalobos is that the locations of the defects are displayed on a map.  
Not disclosed by Villalobos is that a plurality of treatment approaches are stored in memory, such that a treatment approach can be selected based on the dimensional detail.  
Not disclosed is determining the dimensional detail is determined for the pavement defect, such as the length or area for a defect, where the survey data describes the length of the linear defect and/or describes the perimeter of the polygon.   
Cronin discloses a system and method for assessing and tracking the condition of a roadway such as a paved road, see column 1, lines 25-48.  Cronin discloses that survey data is received, which is the received data regarding potholes.  See column 3, lines 4-18; column 5, lines 7-25 where Cronin discloses that data such as pothole location and the depth and severity of the pothole is received.  Also see column 5, lines 38-46 where Cronin discloses that users provide data regarding a pothole and that this includes location and width, 2-d dimensional or 3-d dimensional shape, contours, and depth profile.  Cronin also discloses that the locations of the potholes can be displayed on a map, see column 2, lines 21-31; column 3, lines 4-18, and column 12, lines 19-24.  Cronin discloses in column 8, lines 56-61 that the system is able to determine one or more preferred methods of repair for a given roadway defect.  This requires that methods of repair (treatment approaches) are stored by the system so that the system is able to select a preferred method of repair.  
Gates discloses a system and method of using cameras to take images of a road so that defects in the road can be identified and so that road repairs can be arranged and performed.  The size of the defects can be determined from the image data itself as will be explained.  This reference is cited to address the limitation that is reciting that the survey data “describes the length of the linear pavement defect” and/or “describes the perimeter of the polygon shaped pavement defect” and as a teaching of determining the dimensional detail of the road defects.  Gates teaches that it is desirable to be able to determine the size (dimensional detail) of road defects, see column 1, lines 9-15.  The system uses cameras to take images of roads and any defects, see column 1, lines 39-50.  Gates teaches that the system includes an integral scale system that can be used to determine the size of the defects.  See column 4, lines 66-column 5, line 44.  Because the field of view for the image includes a reference scale in the image itself, it is possible to determine the size of the defects from the image whether it be a linear defect or a pothole (polygon defect).  The images in Gates that are part of the survey data describe the length of a liner defect and describe the perimeter of a polygon defect because of the use of the reference scale system.  
With respect to the road being claimed as a paved road, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the usage of the method and system of Villalobos with paved roads.  Paved roads are very well known to one of ordinary skill in the art and Cronin teaches the desirability of assessing and tracking road defects for paved roads, such as pothole defects.  To provide Villalobos for use with a paved road would have been obvious to one of ordinary skill in the art.
With respect to having the locations of the pavement defects displayed on a map as claimed, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide Villalobos with the ability to display the locations of the road defects on a map, as taught by Cronin, so that a user could easily be able to determine the locations of road defects by looking on a map.  Maps are well known as being a way that one can visually display locations relative to other locations, and this is specifically known to be used to display road defects as is taught by Cronin.  To provide the use of a map as claimed to display the locations of the road defects would have been obvious to one of ordinary skill in the art.
With respect to storing a plurality of treatment approaches in memory, Cronin teaches in column 8, lines 56-61 that a data analysis module of the computer system is able to determine one or more preferred methods of repair for given road defects.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide Villalobos with the further ability to store repair methods (treatment approaches) in memory so that the survey data that is received can be analyzed to determine a recommended or preferred repair method, as taught by Cronin.  This yields the predictable result of having the computer system determine the correct or preferred treatment approach (repair method) for the given road defect.
With respect to having the survey data describes the length of the linear defect and/or describes the perimeter of the polygon and determining the dimensional detail, as addressed above, Gates teaches that survey data includes image data that describes the length or perimeter of a road defect.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize an imaging system as taught by Gates so that the images that are part of the road survey data will describe the dimensional detail of the road defects by way of using the scale reference system of Gates.  This yields the predictable result of being able to determine the dimensional detail of the road defect from the survey data itself.  The language reciting that the survey data “describes” the length or perimeter, is not reciting that the survey data is the actual length or perimeter but is broadly reciting that the survey data somehow describes the dimensional detail of the road defect.  This broad language is satisfied by the teaching of Gates, specifically the use of the images with a reference scale.
With respect to determining the dimensional detail in terms of a defect length or defect area, Cronin teaches that it is desirable to receive data about the width, shape, contour, and depth of a defect, see column 5, lines 38-46; column 7, lines 54-end. Cronin teaches that the dimensional details of a road defect are important, such as width, 2-d or 3-d shape, contours, and/or depth.  Width is a measure of length.  Gates also teaches the desirability of being able to determine the size of road defects of varying types.  In view of the teachings of Cronin and Gates, in the event that the defect is a linear crack, it would have been obvious to provide Villalobos with the ability to determine the length of the crack so that the size is known.  In the event that the defect is a polygon shaped defect such as a pothole, one of ordinary skill in the art recognizes and understands that this takes up some “area” of the road.  A larger sized pothole takes up more area as opposed to smaller and less damaging potholes, and requires more materials to fix than a smaller pothole (logical common sense).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to also determine the area of the defect when it is a pothole based on the survey data received from the data collection device (that includes the images).  This would be desirable so that the full extent of the pothole is known in terms of its size (its area that it occupies in the road).  
For claims 2, 8, 14, the applicant recites the receipt of pre-survey data.  The pre-survey data is claimed as identifying one or more characteristics, such as a building location or a pavement segmentation or facility labels (words).  The prior art combination arrives at the displaying of the locations of the road defects using a map.  One of ordinary skill in the art of maps knows that maps of roads include locations of where roads end or begin, and understands that maps use labels.  The claimed pre-survey data is taken as being the map data that is used in displaying the locations of the road defects.  This flows from the prior art combination of record and the use of a map as explained by the examiner.
For claims 5, 12, 18, Villalobos discloses that an economic analysis occurs for the road treatments in terms of determining the cost of repair road defects, including at different times.  Not disclosed is that the cost is based on the dimensional detail for the defect (size, length, area).  Because the cost to repair a defect is dependent on the type and size of the defect (small defects such as cracks are cheaper to fix than large potholes), it would have been obvious to one of ordinary skill in the art to provide Villalobos with the ability to determine cost to repair that is based on the dimensional detail as claimed.  This is just taking into account the size of a defect (length, area, depth) so that the determined cost will accurately reflect the true cost to repair the defect at hand based on the size or area of the defect that needs to be repaired.


Claims 8, 13, 20, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Villalobos et al. (20080082347) in view of Cronin et al. (9416499) in view of Gates (4396942) and further in view of official notice of reverse auctions.
For claims 8, 13, 20, not disclosed by Villalobos is that a bid package is generated based on the survey data and that identifies the road defects and the selected treatment approach.  In the specification the applicant has disclosed conducting of a reverse auction for performing the road repairs and/or by soliciting bids from providers.  This is known in the art as being a request for quote (RFQ) and/or reads on conducting a reverse auction.  Reverse auctions and RFQs are well known in the art and the examiner takes official notice of this fact.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to outsource the actual repair and maintenance of the road defects, one way to do this is to conduct a reverse auction where suppliers bid on the work or by soliciting RFQs.  This requires information identifying the services requested (road repairs desired) so that the service providers will be made aware of the service they are bidding or on that they are submitting quotes for.  Reverse auctions and RFQs are well known to one of ordinary skill in the art of supplying services.  Generating a bid package setting forth the desired service that the suppliers are supposed to bid one would have been obvious to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687